— In a proceeding pursuant to the Election Law to invalidate a nominating petition filed in connection with the annual village election of the Village of Northport, petitioners appeal from an order which denies their application to declare the petition invalid for failure to set forth thereon the correct election districts in which the respective signers thereof resided, and respondents-appellants appeal from certain portions of said order. On appeal of appellants-respondents, order affirmed, without costs. On the argument of this appeal it was conceded that, although the village has been divided by resolution of the board of trustees into two election districts but one polling place has been used; that there is no separation of the vote in the village by district; that one voting result is announced and filed; and that the inspectors of election have not been designated by district but rather from the village as a whole. On consideration of the peculiar circumstances disclosed by this record, we are of opinion that there has been substantial compliance with the statute (Election Law, § 138). On appeal by respondents-appellants, appeal dismissed, without costs. They are not parties aggrieved. Leave to appeal to the Court of Appeals granted. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.